Citation Nr: 1138569	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease for the period prior to October 23, 2008, and for the period from December 1, 2008, forward.

2.  Entitlement to a rating in excess of 10 percent for status post right anterior cruciate ligament (ACL) reconstruction and debridement of lateral meniscus tear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In March 2008, the RO continued the Veteran's 10 percent ratings for each of his right knee disabilities.  The Veteran appealed from this determination.  In December 2008, the RO granted a temporary 100 percent rating for degenerative joint disease for the period from October 23, 2008, through December 1, 2008, based on surgery and convalescence.  The Veteran continues to dispute the assigned 10 percent ratings.  As such, the issues on appeal are as stated on the first page of this decision.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the most recent treatment records in the claims file are dated in December 2008, and the Veteran reported continued treatment at the Jamaica Plains VA facility during the November 2010 hearing.  Records generated by VA facilities are considered to be in the constructive possession of VA adjudicators, regardless of whether they are physically in the claims file, and a remand is necessary if such records may have an impact on the adjudication of a claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

In addition, the Veteran has not been afforded a VA examination concerning his right knee disabilities since the initial evaluations were assigned in 2002.  VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

As such, the case must be remanded to obtain any outstanding VA treatment records.  Thereafter, the Veteran should be scheduled for a new VA examination to determine the current severity of his right knee disabilities.  The case should then be readjudicated based on all lay and medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of any treatment records from the Jamaica Plains VA facility dated since December 2008.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his right knee disabilities.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should record and measure the severity of all right knee symptomatology, to include any functional effects.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

